Citation Nr: 0605988	
Decision Date: 03/02/06    Archive Date: 03/14/06	

DOCKET NO.  05-38 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and, if 
so, whether the reopened claim may be allowed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from August 1944 to August 
1946.  He served in the Asiatic-Pacific Theater of Operations 
during World War II.  His military occupational specialty was 
as an anti-tank gun crewman.  He was a participant in the 
fight for Luzon in the Philippine Islands.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
VARO in St. Louis, Missouri, that determined new and material 
evidence adequate to reopen the previously denied claim of 
entitlement to service connection for PTSD had not been 
submitted.

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005) this appeal has been advanced on the Board's docket 
for good cause shown.  


FINDINGS OF FACT

1.  Unappealed April 2000 and April 2003 rating decisions 
denied entitlement to service connection for PTSD.  

2.  Evidence has been received since April 2003 that is 
neither cumulative nor redundant of the evidence of record at 
the time of the April 2003 rating decision, that relates to 
an unestablished fact necessary to substantiate the claim, 
and that raises a reasonable possibility of substantiating 
the claim. 


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the instant 
case, it is the Board's conclusion that the law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim as to whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for PTSD.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressors.  38 C.F.R. § 3.304(f) (2005).  

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision may 
not be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a).  Because the veteran filed his 
request to reopen his claim in August 2004, the new version 
of the law is applicable in this case.  

According to the relevant VA regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Analysis

When the RO denied the claim of entitlement to service 
connection for PTSD in 2003, the evidence for consideration 
included the veteran's service medical records, reports of VA 
outpatient treatment and evaluation on periodic occasions 
between 1999 and 2001, and the report of a VA psychiatric 
examination accorded the veteran in July and August 2001.  At 
a time of the psychiatric examination, the examiner stated 
the veteran "did not appear" to have PTSD because there was 
no identifiable stressor that could have elicited the 
veteran's anxiety problems.  The examiner opined that 
"instead, he [the veteran] appears to have responded to being 
physically ill with development of hypochondrial symptoms."  
The veteran was given an Axis I diagnosis of generalized 
anxiety disorder.  On the other hand, the VA outpatient 
records revealed psychiatric diagnoses that included PTSD.  
The basis for the denial in April 2003 was that the veteran 
had not submitted new and material evidence showing that he 
had verified combat stressors during active service which led 
to his having PTSD.  

Evidence received since the last final disallowance of the 
claim in April 2003 includes reports of VA outpatient visits 
on periodic occasions for treatment and evaluation for 
psychiatric symptomatology.  The diagnoses included PTSD.  

Also received was a January 2005 statement from an osteopath 
who indicated the veteran had been a patient of his since 
1987.  The osteopath stated the veteran had a history of 
post-traumatic stress syndrome and "continues to perseverate 
on his military experiences and has done so since I have been 
acquainted with him and he is extremely anxious most of the 
time."  Reference was made to a psychiatrist who had 
diagnosed the veteran with PTSD.

The additional information also includes a report regarding 
the personal experience of a rifle company commander with 
Company C, 63rd Infantry Division, during the Luzon Campaign 
in April 1945.  The report was prepared for an Advanced 
Infantry Officers Course at Fort Benning, Georgia, from 1949 
to 1950.  Reference was made throughout the report to the 
unit having been exposed to combat action.  

Received at the Board in January 2006 was a communication 
dated that month from a mental health professional at the VA 
Medical Center in Fayetteville, Arkansas, who expressed her 
opinion that the veteran had PTSD.

The military report, the statement from the osteopath, and 
the reports of VA outpatient records are new in that they 
were not of record at the time of the 2003 RO decision.  The 
new evidence is also material in that it bears directly on 
the underlying issue of whether the veteran has PTSD.  
Consequently, the Board finds that the evidence submitted 
since the April 2003 RO decision relates to an established 
fact necessary to substantiate the claim, a diagnosis of 
PTSD, and raises a reasonable possibility of substantiating a 
claim.  38 C.F.R. § 3.156.  

Thus, the Board finds that new and material evidence has been 
received since the April 2003 RO decision that denied service 
connection for PTSD, and the claim is reopened.  



ORDER

As new and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD, the appeal to this extent only is granted.  


REMAND

In a January 2005 communication from the private osteopath 
referred to above, the osteopath indicated that "Dr. Stephen 
Kory, Department of Psychiatry, has diagnosed him [the 
veteran] with post-traumatic stress disorder and vascular 
dementia."  However, there is no statement of record from Dr. 
Kory.  

The record also discloses that when the veteran was accorded 
a psychiatric examination for any purposes by VA in 2001, the 
examiner opined that the veteran did not have PTSD.  However, 
reports of VA outpatient visits with other mental health 
professionals on periodic occasions in the last several years 
reveal a principal diagnosis of PTSD.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The veteran should be asked to 
identify specific names, addresses, and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who may possess additional 
records pertinent to the issue on appeal.  
Then, with any necessary authorization 
from him, VA must attempt to obtain 
copies of all treatment records 
identified by him that have not been 
previously secured.  If the VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform him and his representative of 
this and request them to provide copies 
of any outstanding medical records.  Of 
particular interest are records from a 
Dr. Stephen Kory, a psychiatrist referred 
to by the veteran's private osteopath in 
a January 2005 communication.  

2.  Thereafter, the veteran should be 
accorded a comprehensive psychiatric 
examination by an individual 
knowledgeable in psychiatry who has not 
previously examined him.  The claims 
folder, and a copy of this REMAND, must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner should include any diagnostic 
tests or studies, such as psychological 
testing, that is deemed advisable for an 
accurate assessment.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should state whether the 
criteria to support such a diagnosis have 
been satisfied and opine as to whether 
there is a link between current 
symptomatology and the veteran's service 
in World War II.  Any opinion expressed 
by the examiner should be accompanied by 
a complete rationale.  Whatever 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion as to 
its etiology.  

3.  Following the aforementioned 
development, VA should review and 
readjudicate the claim on appeal with 
consideration of all evidence of record 
including that received by the Board in 
February 2006, and not previously 
considered by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case.  This 
must contain evidence of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
the applicable law and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
until he is notified by the RO.  However, the veteran is 
advised that any examination requested in this REMAND is 
deemed necessary to evaluate his claim, and he and his 
representative should be provided with the provisions of 
38 C.F.R. § 3.655 (2005) regarding the consequences of the 
failure to report for any scheduled examination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112). 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


